           Case 2:19-cv-01293-APG-VCF Document 19 Filed 07/30/19 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIANNA SMITH
 4 Assistant United States Attorney
   Nevada Bar No. 11795
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Brianna.Smith@usdoj.gov
 7 Attorneys for the United States

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     Blake and Jenna Miller, individually and on      Case No. 2:19-cv-01293-APG-VCF
10   behalf of C.M., a minor child,
                                                      Defendant United States of America’s
11                  Plaintiff,                          Stipulation to Substitute Counsel

12           v.

13   United States of America,

14                 Defendant.

15

16         Pursuant to Local Rule IA 11-6(c), Defendant United States of America files this

17 stipulation to substitute Brianna Smith, Assistant United States Attorney for the District of

18 Nevada, in place of Assistant United States Attorney for the Southern District of Texas, Fred

19 T. Hinrichs. This stipulation will not result in any delay of the proceedings in the case.

20         Respectfully submitted this 30th day of July 2019.

21                                                 NICHOLAS A. TRUTANICH
                                                   United States Attorney
22                                                 District of Nevada
23                                                  /s/ Brianna Smith
                                                   BRIANNA SMITH
24                                                 Assistant United States Attorney
25                                                 RYAN K. PATRICK
                                                   United States Attorney
26                                                 Southern District of Texas
27                                                 /s/ Fred T. Hinrichs
                                                   FRED T. HINRICHS
28                                                 Assistant United States Attorney
           Case 2:19-cv-01293-APG-VCF Document 19 Filed 07/30/19 Page 2 of 2



 1                                       Certificate of Service
 2          I hereby certify that on July 30, 2019, I electronically filed and served the foregoing
 3   Stipulation to Substitute Counsel with the Clerk of the Court for the United States District
 4   Court for the District of Nevada using the CM/ECF system.
 5                                                   s/ Brianna Smith
                                                    BRIANNA SMITH
 6                                                  Assistant United States Attorney
                                                    United States Attorney’s Office
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
